Citation Nr: 1441418	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  11-02 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from July 1978 to July 1981.

This matter came before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In January 2014 the appeal was remanded by the Board for development of the record.

In a February 2011 statement, the Veteran made a general allegation of clear and unmistakable error in the RO's determination.  This issue has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board notes that a statement in support of claim by the Veteran, dated on February 18, 2011 and received by the Houston RO on February 23, 2011, was accepted by the RO in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals.  However, within 30 days of a September 2011 supplemental statement of the case, the Veteran also submitted a VA Form 9 dated on October 14, 2011.  On that form, he requested a BVA hearing at a local office.  

Although the appeal has been before the Board previously, there is no indication that this request for a hearing has been addressed or that the Veteran has withdrawn his request for a hearing.  Thus, in order to ensure due process, the appeal must be remanded to the AOJ for scheduling of the requested hearing.

Accordingly, the case is REMANDED for the following action:

Inform the Veteran of his hearing options, to include a videoconference hearing, and schedule the Veteran for his choice of a Board hearing before a Veterans Law Judge.  

After the appellant has been afforded an opportunity to appear at a hearing before a Veterans Law Judge, the RO need not take any further adjudicatory action, but should return the claims folder to the Board for further appellate review.   



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


